DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 12/1/2021.
Claims 1-10 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Surinder Sachar (Reg. NO 34423) on 12/15/2021.

Please amend the following claims:

6. The evaluation device according to claim 1, wherein .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-10 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1 and 10, the primary reason for allowance is “interrupting execution of the application when the process of activating the hardware is detected” in conjunction with the rest of the limitations at claims.

As explained at the previous Office Action mailed by 9/3/2021, some of the references found combined together at most discloses concepts of: using a first testing result on a hardware device to generate a second testing workload request, wherein the first testing result is result from remote software simulation on the hardware device and the second test workload request is performed on the hardware device itself. Some of the references found at most discloses: interrupting execution of a program instruction request that requesting access a given resource and testing the access request on the given resource.

However, none of the references found individually or in combination would disclose the limitation of “interrupting execution of the application when the process of activating the hardware is detected” and there is no motivation for the prior art references to teach such limitation.

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196